Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 14, 2020

                                        No. 04-19-00894-CV

                           THE CITY OF LEON VALLEY, TEXAS,
                                       Appellant

                                                  v.

                                      Jesse T. RODRIGUEZ,
                                              Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2018CV02545
                           Honorable Gloria Saldana, Judge Presiding


                                           ORDER
        The clerk’s record and reporter’s record were originally due January 2, 2020, but were
not filed. On January 9, 2020, the district clerk filed a notification of late record, stating that the
clerk’s record was not filed because appellant had failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and that appellant was not entitled to appeal without paying
the fee. On January 10, 2020, the court reporter filed a notification of late record stating that the
reporter’s record was not filed for the same reason.

        We therefore ORDER that appellant provide written proof to this court by January 24,
2020 that either (1) the clerk’s and reporter’s fees have been paid or arrangements have been
made to pay the fees; or (2) appellant is entitled to appeal without paying the fees. If appellant
fails to respond within the time provided and the clerk’s fee is not paid, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court